DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	This Office Action is in response to Applicant's Restriction Requirement remarks filed on December 21, 2021. Claim(s) 1-14 and 20-21 are pending. Claim(s) 10, 11, and 15-19 are drawn withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant has canceled 15-19. Applicant's election of Group I drawn to a method of inhibiting the symptoms associated with viral upper respiratory tract infection and election of species of naproxen (NSAID) without traverse of the restriction requirement in the reply is acknowledged. The requirement is deemed proper and is therefore made FINAL. Claim(s) 1-9, 12-14 and 20-21 are examined herein insofar as they read on the elected invention and species. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 20 and 21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Berlin (US 2004/0253311).
 	Berlin teaches a pharmaceutical composition and method for treatment of rhinitis and cold like symptoms, the composition includes a non-steroidal anti-inflammatory drug (NSAID), a decongestant and an antihistamine preferably in a multi-layer tablet (abstract; [0022]; claim 16).
 	Berlin teaches cold-like symptoms as used herein refers to coryza, nasal congestion, upper respiratory infections, allergic rhinitis, otitis, sinusitis, and the like [0039].  
 	Berlin teaches non-steroidal anti-inflammatory drugs, in the practice of the exemplified embodiments of the present invention, ibuprofen and naproxen are preferred [0066].
 	Berlin teaches the antihistamines suitable include, astemizole, azatadine, azelastine, acrivastine, brompheniramine, chlorpheniramine, clemastine, cyclizine, carebastine, cyproheptadine, carbinoxamine, descarboethoxyloratadine (also known as SCH-34117), desloratadine, doxylamine, dimethindene, ebastine, epinastine, efletirizine, fexofenadine, hydroxyzine, ketotifen, loratadine, levocabastine, mizolastine, mequitazine, mianserin, noberastine, meclizine, norastemizole, picumast, pyrilamine, promethazine, terfenadine, tripelennamine, temelastine, trimeprazine and triprolidine [0023], meeting the limitations of claims 1-3, 20, and 21. 	
 	Berlin teaches compositions of the invention are formulated in a single dosage form, and these may be solid (such as tablets, capsules, sachets, caplets, pellets, granules [0074], meeting the limitations of claims 5 and 6
cold-like symptoms as used herein refers to coryza, nasal congestion, upper respiratory infections, allergic rhinitis, otitis, sinusitis, and the like.  Runny nose and nasal congestion can also be cold symptoms [0039], meeting the limitations of claim 9. 
 	Berlin teaches with respect to the dosage amount of the non-steroidal anti-inflammatory drugs in the compositions of the invention, although the specific dose will vary depending upon the age and weight of the patient, the severity of the symptoms, the incidence of side effects and the like, for humans, typical effective analgesic amounts of NSAIDs per dose are about 125-500 mg naproxen [0067].
 	Berlin teaches the usual adult dosage of loratadine is 5 mg orally every 12 hours or 10mg every 24 hours (i.e., daily) with a maximum safe dose of 40 mg per day [0049].
  	Berlin teaches the immediate release layer consisted of loratadine and naproxen sodium combined with various acceptable pharmaceutical excipients using a wet granulation method [0089].
 	Examiner notes that with respect to claims 7 and 8, administration at the time of need to treat cold symptoms is considered to meet the limitation that the composition is administered at most one week before cold symptoms appear (as required by claim 7) and at most three days before (as required by claim 8) of the instant claims. Therefore, the limitations of claims 7 and 8 are met.
Thus, based on the foregoing reasons, the instant claims are deemed anticipated over the cited reference. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Berlin (US 2004/0253311) as applied to claims 1-3, 5-9, 20 and 21 in the 102 (a)(1) above.
Berlin is discussed above.
	Berlin teaches with respect to the dosage amount of the non-steroidal anti-inflammatory drugs in the compositions of the invention, although the specific dose will vary depending upon the age and weight of the patient, the severity of the symptoms, 
 	Berlin teaches a specific example of antihistamine, wherein the usual adult dosage of loratadine is 5 mg orally every 12 hours or 10mg every 24 hours (i.e., daily) with a maximum safe dose of 40 mg per day [0049].
  	Berlin teaches the immediate release layer consisted of loratadine and naproxen sodium combined with various acceptable pharmaceutical excipients using a wet granulation method [0089].
 	Berlin does not specifically teach the amount of fexofenadine in about 60mg to about 180mg as required by the limitations of claims 4 and 14, ketotifen in about 0.5mg to about 3mg (claim 12), and desloratadine in about 5mg to about 10mg (claim 13).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed doses of the antihistamine loratadine in amounts up to 40mg as taught by Berlin and employed one of the other antihistamines taught, such a fexofenadine, ketotifen, or desloratadine. The skilled artisan is well aware that the specific dose of a particular drug will vary depending upon the age and weight of the patient. Generally, mere optimization of ranges will not support the, patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is 
Thus the substitution of one antihistamine for another as taught by Berlin and dose optimization of said drug is considered to be well within the purview of the skilled artisan. 
Therefore, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 1-9, 12-14 and 20-21 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.


/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627